Citation Nr: 0616227	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  03-11 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

2.  Entitlement to service connection for the residuals of 
head injury.

3.  Entitlement to service connection for scar of the neck.

4.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional dental disability as a 
result of surgical procedure conducted in April 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to January 
1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in June 2002 and 
February 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in November 2003.  The transcript of the hearing has 
been associated with the claims file.


FINDINGS OF FACT

1.  GERD was first shown many years after service and is not 
the result of active service.

2.  The veteran does not manifest residuals of a head injury.

3.  The veteran does not manifest a scar of the neck 
attributable to service.

4.  The medical evidence does not demonstrate that the 
veteran incurred additional dental disability as the result 
of the April 2002 surgery.


CONCLUSIONS OF LAW

1.  GERD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131, 5102, 5103 and 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.102, 3.159, 3.303 (2005).

2.  Residuals of head trauma were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110, 1131, 
5102, 5103 and 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.102, 3.159, 3.303 (2005).

3.  A scar of the neck was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131, 5102, 5103 and 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.102, 
3.159 (2005).

4.  The criteria for entitlement to compensation for 
additional dental disability under the provisions of 38 
U.S.C.A. § 1151 have not been met. 38 U.S.C.A. §§ 1151, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.361 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 
5103(a), VA must notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim, which information and evidence that VA will seek to 
provide, and which information and evidence the claimant is 
expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
holding that the VCAA notice requirements for service 
connection must also include a provision pertaining to the 
rating of the disability and the effective date of the award. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.

In the present case, the RO sent the veteran a VCAA letter 
concerning the issue of service connection in October 2001, 
which was prior to the initial decision in this case.  This 
letter contained notice of the evidence required to prevail 
in his claim, namely medical evidence reflecting current 
diagnosis, evidence of an inservice injury, and medical 
evidence reflecting that the currently diagnosed disabilities 
were etiologically related to service.  In September 2002, 
the RO sent the veteran a VCAA letter concerning his claim 
for additional disability under 38 U.S.C.A. § 1151 for the 
claimed additional dental disability as a result of the April 
2002 surgery.  This letter was also pre-decisional and 
contained notice of the evidence required to prevail in his 
claim, namely medical evidence reflecting that additional 
disability was sustained and such disability was the result 
of or aggravated by treatment at a VA medical facility 
(VAMC).  An additional letter was provided to the veteran in 
April 2005.  The letters notified the veteran that additional 
evidence was needed and requested that he provide it or 
notify the RO where it could be obtained.

The actions of the RO ensured that the veteran had the 
opportunity to submit additional argument and evidence, which 
he did, and to address the issues at a hearing, which he did 
before the undersigned Veterans Law Judge in November 2003, 
at which time he also submitted additional medical evidence 
with waiver of review by the Agency of Original Jurisdiction 
(AOJ).  

As for content of the notice, the letters substantially 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).

Although the notice did not include any provision for 
effective date or disability evaluation, should the benefits 
sought be granted, the issue is moot as the claims are herein 
denied.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Under the duty to assist, 38 C.F.R. § 
3.159(c)(4), VA will provide a medical examination or procure 
an opinion if such is necessary to decide the claim.  The 
case was referred for an expert dental opinion in April 2004 
with regard to the 38 U.S.C.A. § 1151 claim.  The report is 
of record.  Moreover, the veteran submitted additional 
evidence, statements, and testimony.  In addition, the RO 
obtained service medical records and records from VA and non-
VA health care providers identified by the veteran.  The RO 
was unable to obtained treatment records provided by the 
health care facility that treated him in 1972 following the 
inservice motor vehicle accident the veteran testified 
occurred during leave from duty.  The veteran was advised of 
the inability to obtain these records at the November 2003 
hearing, and he responded that he did not have them and 
testified as to no other source for those treatment records.  
In April 2005 he confirmed that he had no further evidence to 
submit.  
 
The veteran has not provided notice of any other additional 
evidence to obtain.  Thus, the Board concludes that the duty-
to-assist provisions of the VCAA were met.

Service Connection

The veteran seeks entitlement to service connection for GERD 
and the residuals of an inservice head injury to include 
headaches and the scar that is the result of an inservice 
removal of a cyst that the veteran testified was detected 
immediately following the December 1972 motor vehicle 
accident in which he initially injured his head.  He also 
seeks entitlement to service connection for additional dental 
disability incurred as a result of an April 2002 surgical 
procedure performed at the VAMC in Mountain Home, Tennessee.

Service Connection for GERD, Residuals of Head Injury, and 
Scars of the Neck

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In the present case, the medical evidence reflects that the 
veteran has been diagnosed with GERD.  Residuals of head 
injury to include headaches, or scarring of the head, face, 
or neck to include a scar from removal of a cyst, is not 
shown by the medical evidence of record.

For reasons explained below, the Board is unable to grant 
service connection for these disabilities.  Concerning the 
diagnosed GERD, the Board observes that the medical evidence 
does not establish that the diagnosed condition is the result 
of the veteran's active service or had its onset during 
active service; rather, it demonstrates that the condition 
was first shown many years after the veteran's discharge from 
active service.  

Service medical records reflect complaints of and treatment 
for a stomach condition on one occasion during active 
service.  An impression of gastritis and mild food 
intoxication was noted, rule out appendicitis.  There are no 
further entries and the veteran's report of medical 
examination at discharge reflects no diagnoses, defects, 
abnormalities or other findings of any gastrointestinal or 
abdominal problems.  Thereafter, it is not until 1984 that a 
gastrointestinal problem was considered, and until 1988 that 
gastrointestinal disease, gastric outlet obstruction and 
probable peptic ulcer disease, was diagnosed.  This is 11 
years following the veteran's discharge from active service.

Moreover, the evidence does not present medical evidence of a 
nexus, or link, between the veteran's active service and his 
currently diagnosed GERD.  The veteran has testified as to 
his complaints of and treatment for his gastrointestinal 
condition, and his belief that it is the result of his active 
service; but he also testified that no health care provider 
had told him that this was the case.  

Concerning the claimed residuals of head injury and 
symptomatic neck scar, the veteran testified in November 2003 
that he had been involved in a motor vehicle accident while 
on leave over Christmas in December 1972.  He stated that he 
rolled the vehicle he was driving, and that there were two 
other service members as passengers.  He testified that he 
went through the windshield but, returning to the vehicle, 
assisted the others in exiting.  The vehicle was totaled.  
The veteran developed headaches and was referred to the 
emergency room of a private hospital by a local reserve 
center.  He was treated there initially, but work-up 
including X-rays found nothing wrong.  He returned in a few 
days time, still having complaints of headaches.  At this 
time, they found a cyst on the back of his head which they 
removed.  The veteran also stated that he required stitches 
in his chin.

Service medical records contain no notations of the motor 
vehicle accident, the veteran's complaints, or treatment the 
veteran testified that he received.  Moreover, the report of 
medical examination at the veteran's discharge, dated in 
January 1973 shortly after the alleged injury, contains no 
diagnoses, defects, abnormalities or other findings 
concerning residuals of head injury including headaches, 
removal of a cyst, stitches, or scarring.  But even assuming, 
without finding, that the veteran was involved in a motor 
vehicle accident during service wherein he injured his head, 
required stitches, and had a cyst removed, the inquiry does 
not end here.  The essential problem in this case is that the 
medical evidence does not reflect that the veteran manifests 
a current disability that could be the result of inservice 
head injury to include headaches, nor that he manifests a 
scar to include what could be the result of stitches or the 
removal of a cyst.  VA treatment records do reflect 
complaints of and treatment for headaches.  However, the 
headaches were attributed to a diagnosis of acute sinusitis 
in January 2003 and, in April 2003, associated with blurred 
vision and wearing glasses.  The veteran underwent testing 
for glaucoma.  There is nothing further.  In November 2003, 
the veteran testified that no health care provider had 
related his headaches to the inservice head injury or the 
removal of the cyst.  Rather, he explained, his treating 
health care providers believe his headaches are related to 
recently diagnosed glaucoma.  The records reflect no other 
complaints of or treatment for manifestations or symptoms 
that have been attributed to an inservice head injury, 
including headaches, or complaints of or treatment for a scar 
that is the result of removal of a cyst or stitches to the 
chin.

The Board notes that the veteran was found to exhibit a scar 
on his forehead at entry into active service.  His report of 
medical examination shows notation of the scar.  A condition 
that is noted upon entry to service may be service-connected 
where such disability is aggravated as the result of active 
service.  See 38 C.F.R. § 3.306 (2005); Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).  However, here, as above, the 
Board finds it need not make a determination as to whether or 
not such scar was aggravated, as the medical evidence simply 
reveals no finding of a current scar.

The veteran has averred that he manifests the residuals of a 
head injury, to include headaches and symptomatic scars 
arising from the removal of a cyst and stitches to the chin.  
Notwithstanding, the Court has held that Congress 
specifically limited entitlement to service connected 
benefits to cases where there is a current disability.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."); dismissed in 
part and vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Without current 
findings or diagnosis of a condition that may be the result 
of the inservice head injury, such as a headache disorder, or 
findings of a scar that may be the result of the inservice 
head injury, removal of a cyst, stitches to the chin or 
aggravation of the pre-existing forehead scar, the veteran's 
reported complaints cannot in and of themselves constitute 
disabilities for which service connection may be granted.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ( "in 
the absence of proof of a present disability, there can be no 
valid claim.")

There are no medical findings, or medical opinions of record 
establishing that the veteran's currently diagnosed GERD had 
its onset during the veteran's active service or or for many 
years following discharge, or is the result of active service 
or any incident therein.  There is no other evidence, medical 
findings, or medical opinions of record establishing that the 
veteran currently manifests the residuals of head injury to 
include headaches, or a scar, to include as residual of 
removal of a cyst, a motor vehicle accident, stitches to the 
chin, or aggravation of the pre-existing forehead scar.  The 
Board has carefully reviewed the entire record, including the 
veteran's testimony and written statements and understands 
his belief that his GERD is related to his active service, 
and that he manifests the residuals of head injury and a 
scar-to include headaches, and scars resulting from removal 
of a cyst or from stitches sustained as part of the head 
injury sustained in the motor vehicle accident.  However, the 
Board observes that the veteran's statements, alone, cannot 
be competent evidence of a nexus between the claimed 
conditions and his active service, or of a diagnosis of the 
claimed conditions.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as a diagnosis and an 
opinion as to medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  Absent medical evidence of 
a causal link between the currently diagnosed GERD and the 
veteran's active service, and absent medical evidence of 
residuals of head injury and a scar, the Board finds the 
claims must be denied.

After review of the record, the Board finds that the 
preponderance of the evidence is against service connection 
for GERD, the residuals of head injury, and scar of the neck.  
Accordingly, service connection is therefore denied.

Compensation for Additional Dental Disability under 
38 U.S.C.A. § 1151

The veteran further claims entitlement to service connection 
for additional dental disability he argues is the result of 
surgical treatment received in April 2002 at a VAMC.  

The appellant filed his claim in September 2002.  Relevant 
law provides that where any veteran shall have suffered an 
injury as a result of hospitalization, medical or surgical 
treatment or examination, and such injury or aggravation 
results in additional disability to the veteran, disability 
compensation shall be awarded in the same manner as if such 
disability were service-connected. 38 U.S.C.A. § 1151 (West 
2002).  In pertinent part, 38 U.S.C.A. § 1151 provides that a 
disability is a qualifying disability if:

the disability . . . was not the result of such veteran's own 
willful misconduct, and the disability . . . was caused by 
hospital care, medical or surgical treatment, or examination 
. . . and the proximate cause of the disability . . . was 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of [VA] . . 
. or an event not reasonably foreseeable . . . .

A recently enacted VA final rule provided regulations, in 
essence, codifying the requirements for benefits under 38 
U.S.C. 1151(a).  This change became effective September 2, 
2004. 69 Fed. Reg. 46426 (Aug. 3, 2004) (including the 
codification of 38 C.F.R. § 3.361 which applies to such 
claims filed on or after October 1, 1997, and revising 38 
C.F.R. § 3.358 to state that the section only applied to 
claims filed before October 1, 1997).

Regulations now provide that benefits under 38 U.S.C. 
1151(a), for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361.

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's, informed consent.

To establish the proximate cause of an additional disability 
or death it must be shown that there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination.  Whether 
the proximate cause of a veteran's additional disability or 
death was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.

The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  Id.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
In addition, the Board may consider regulations not 
considered by the AOJ if the claimant is not prejudiced by 
the Board's action in applying those regulations in the first 
instance.  VAOPGCPREC 16-92 (Jul. 24, 1992); VAOPGCPREC 11-97 
(Mar. 25, 1997).

This new regulation merely codified the existing statutory 
provisions of 38 U.S.C.A. § 1151.  The language of the new 
regulation is in no way liberalizing and is not significantly 
different from the standard considered in the adjudication of 
the veteran's claim.  Therefore, the Board finds the veteran 
is not prejudiced by this decision.  See VAOPGCPREC 16-92; 
VAOPGCPREC 11-97; Bernard v. Brown, 4 Vet. App. 384 (1993).

In April 2002, the veteran underwent laparoscopic 
cholecystectomy with intraoperative cholangiogram and 
exploration of the common bile duct.  The records show that 
during post-extubation suctioning both central incisors were 
apparently avulsed.  Upon further examination following the 
surgery, the remainder of a temporary periodontal splint was 
found in place for the lower incisors.  It was found that 
from calculus line on teeth and advanced periodontal 
condition of the remaining lower lateral incisors, the 
central incisors had been only soft tissue retained.  The 
gingival tissues had closed spontaneously, and the examiner 
noted that the splint had probably been placed as a last 
resort treatment by the veteran's private dentist prior to 
extraction of the lower incisors.  The best treatment was 
felt to be to remove the remainder of the splint and to add 
four incisors to the existing partial denture.  The two 
remaining teeth were removed due to advanced periodontal 
disease, and the lower partial denture was added.

The veteran testified that the denture did not fit well, and 
that his requests to have it adjusted were not followed 
through on.  Hence, he filed a claim for service connection 
under the theory of 38 U.S.C.A. § 1151 so that he could 
obtain the treatment necessary to adjust the dental appliance 
and restore his mouth to the status it had been in prior to 
the April 2002 surgery.

The threshold question is whether the April 2002 surgical 
procedure and subsequent dental care caused additional 
disability.  The avulsion of teeth was noted immediately 
following extubation suctioning during the surgery in April 
2002 and review and treatment of the veteran's dental 
condition was scheduled.  Follow-up resulted in the 
extraction of additional teeth and removal of the remainder 
of the splint with alteration of the existing partial denture 
to add the four incisors removed.  

In April 2004, a medical opinion concerning this claim was 
obtained.  In pertinent part, the examining anesthesiologist 
noted that she had reviewed the records in the case and noted 
that the pre-operative record signed by the nurse anesthetist 
contained a reference to the veteran's teeth being loose.  
The anesthesiologist's note refers to the risks discussed and 
questions invited.  While there is no specific mention of 
dental damage, the examiner observed that dental damage is a 
well-documented risk of general anesthesia and would normally 
be discussed with a patient in the course of a pre-operative 
interview.  The Board observes that information and consent 
forms, "Request for Administration of Anesthesia and for 
Performance of Operations and Other Procedure," are of 
record, signed April 8, 2002, concerning the laproscopic 
cholecystectomy and signed April 17, 2002 for the extraction 
of teeth nos. 23 and 26 and insertion of the partial.

As noted above, the dental examination following the 
laparoscopic cholecystectomy revealed advanced periodontal 
disease such that there remained only soft tissue retention 
of the lower incisors.  Removal and prosthetic replacement 
was recommended and accomplished.

In conclusion, the April 2004 opinion reflects a finding that 
the veteran's teeth were apparently dislodged during the 
course of rendering normal anesthesia care.  It was the 
opinion of the examining physician that the advanced 
condition of the underlying gum disease caused the teeth to 
be dislodged during the relatively benign and routine 
suctioning.  The maneuver was necessary and would have caused 
no damage if the veteran's teeth and gums had been healthy.

Thus, the evidence of record fails to support the veteran's 
contention that he suffered additional dental disability as 
the result of the April 2002 laparoscopic cholecystectomy, or 
subsequent removal of the remaining splint and two lower 
incisors and placement of the prosthesis.  As such, there is 
no competent evidence that establishes that the veteran 
suffered additional disability as a result of VA 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault or as an event not reasonably 
foreseeable during laparoscopic cholecystectomy surgery in 
April 2002.  Rather, the medical evidence shows that the 
veteran's teeth were only retained by soft tissue as a result 
of advanced underlying gum disease. 

The claims file contains no other medical findings, 
diagnoses, or opinions supporting the claim that the veteran 
suffered additional dental disability as the result of the 
laparoscopic cholecystectomy in April 2002. 

The only remaining evidence the appellant has submitted that 
supports his claim is his own statements and testimony, 
asserting that the treatment he received at the VA facility 
caused additional dental disability, including the removal of 
four teeth and an ill-fitting prosthesis.  Again, because the 
veteran is layperson, the Board must observe that he is not 
competent-absent the required medical training-to comment 
on the presence, or etiology, of additional disability as the 
result of VA hospital care, medical or surgical treatment.  
Medical evidence is needed to that effect. See Lathan, supra; 
and Espiritu, supra.

Accordingly, for the reasons stated above, the Board finds 
that a preponderance of the evidence is against entitlement 
to compensation or dental treatment based on additional 
dental disability under 38 U.S.C.A. § 1151 as a result of the 
April 2002 laparoscopic cholecystectomy is not warranted and 
there is no doubt to be resolved. See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Service connection for GERD is denied.

Service connection for the residuals head injury, to include 
headaches, is denied.

Service connection for scars of the neck is denied.

Compensation or treatment for additional dental disability 
under the provisions of 38 U.S.C.A. § 1151 is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


